          Case 2:19-cr-00171-ABJ Document 76 Filed 03/30/20 Page 1 of 2




Jamie M. Woolsey
Sandefer & Woolsey, Trial Lawyers LLC
143 North Park Street
Casper, WY 82601
PHONE (307) 232-1977; FAX (307) 333-6508
Email: jamie@swtriallawyers.com

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,                  )
                                           )
               Plaintiff,                  )
                                           )
vs.                                        )           Case No. 19-CR-171-ABJ-2
                                           )
GREGORY J. BENNETT,                        )
                                           )
               Defendant.                  )

        UNOPPOSED MOTION TO MODIFY THE CONDITIONS OF RELEASE
         TO ALLOW DEFENDANT TO TEMPORARILY LEAVE WYOMING

       COMES NOW, the Defendant, Gregory J. Bennett, by and through his attorney Jamie M.

Woolsey hereby moves the Court to permit the Defendant to temporarily leave the State of

Wyoming to travel to Williston, North Dakota from April 1, 2020 to April 2, 2020 for his

employer. Defendant is employed by Midway Auto and RV and a customer has ordered an RV

that requires delivery.

       Eric Heimann, Assistant United States Attorney, has reviewed the request and has no

objection to this motion.

       DATED and SIGNED this 30th day of March, 2020.

                                                /s/ Jamie M. Woolsey
                                                Jamie M. Woolsey (WSB # 6-3985)
                                                Sandefer & Woolsey, Trial Lawyers, LLC
                                                143 N. Park Street
                                                Casper, WY 82601
                                                (307) 232-1977
          Case 2:19-cr-00171-ABJ Document 76 Filed 03/30/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was served this 30th day of March, 2020, as follows:

      United States Attorney’s Office                 [_] U.S. MAIL
      Eric Heimann                                    [ ] HAND DELIVERY
      2120 Capitol Ave, Suite 4000                    [ ] EMAIL
      Cheyenne, WY 82001                              [ ] FACSIMILE
                                                      [ X ] CM/ECF

                                                    /s/ Jamie M. Woolsey
                                                    Jamie M. Woolsey
